DETAILED ACTION
The present Office Action is responsive to the Amendment received on May 12, 2022.	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 4-19 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on January 13, 2022.
Claim Rejections - 35 USC § 112
The rejection of claims 1-3 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, made in the Office Action mailed on February 17, 2022 is withdrawn in view of the Amendment received on May 12, 2022. 
Claim Rejections - 35 USC § 103
The rejection of claims 1 and 3 under 35 U.S.C. 103 as being unpatentable over Inoue et al. (US 2007/0111303 A1, published May 17, 2007) in view of Li et al. (US 2013/0136671 A1, published May 30, 2013), made in the Office Action mailed on February 17, 2022 is withdrawn in view of the Amendment received on May 12, 2022.
Conclusion
The non-elected invention, withdrawn with traverse, have not been canceled.
Applicants’ request for rejoinder of the withdrawn claims have been considered but the request is improper because the rejoinder right only applies when the elected invention for prosecution is directed to a product with withdrawn claims directed to all methods of using said elected product when said methods are commensurate in scope of the elected product.  
The rationale for the rejoinder is because a product is examined based on their physical elements, and not on any particular context of its use.  When a method is elected for prosecution, the search and examination involve that particular context of use of a product, whose search results may or may not be all encompassing.
Applicants’ rejoinder rights have already been set forth on pages 4-5 of the Restriction mailed on November 17, 2021.  Because Applicants have already been advised and have elected the methods for prosecution, by the election, the right to rejoinder has been forfeited.
This application is in condition for allowance except for the following formal matters: 
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Examiner’s Comment
Claims are free of prior art because there is no teaching in the art where an enzyme is provided in the plunger hole of the plunger in a gene detection kit as presently claimed.
	The closest prior art is from Inoue et al. (of record) who
    PNG
    media_image1.png
    402
    696
    media_image1.png
    Greyscale
 teach a method of gene detection (“invention is directed to a method of characterizing genomic material in a sample”, section [0027]), wherein the artisans employ a cartridge reproduced below (from Figure 1A):
The artisans teach a device comprising a plurality of separation cavities (see cavity A; cavity B, for example), wherein the plungers separate the cavities (see B1, B2, B3, and B4, for example; also, “push valve B1 that can be pushed … push valve B2 that can be pushed”, section [0052]), and the plungers comprises a through hole that when the plunger is pressed, the through hole aligns with the cavity to allow passage of the contents from one cavity to the adjacent cavity (see sample collection cavity 110 is allowed to pass to cavity A by pressing the plunger B1, and B2 containing a through hole allows passage of the contents from cavity A to cavity B, and so forth).
	However, Inoue et al. provide the necessary reagents via B3 and B4 plungers, where the plungers operate only to allow passage of reagents (see section [0052]).
	Instantly claimed method utilizes a device wherein the hole of a plunger comprises a reagent (i.e., an enzyme), and when the plunger is depressed with its hole aligned to allow passage from one cavity to the adjacent cavity, the reagent in said hole passes through and into the adjacent cavity by gravity.
	The device taught by Inoue et al. nor does prior art teach such a mechanism or provide motivation to modify the teachings of Inoue et al. to arrive at said mechanism.
Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 a.m. to 5:30 p.m (M-Th)  The Examiner is off every Friday, but under some situations may be available on limited basis.  The Examiner can also be reached via e-mail to Young.Kim@uspto.gov.  However, the office cannot guarantee security through the e-mail system nor should official papers be transmitted through this route.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  
Papers related to this application may be submitted to Art Unit 1637 by facsimile transmission. The faxing of such papers must conform with the notice published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)).  NOTE:  If applicant does submit a paper by FAX, the original copy should be retained by applicant or applicant’s representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.  All official documents must be sent to the Official Tech Center Fax number: (571) 273-8300.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        July 16, 2022
/YJK/